Pope, Judge.
A portion of our judgment rendered in these 26 cases at 181 Ga. App. 364 (352 SE2d 398) (1986) has been reversed by the Supreme Court on certiorari at 257 Ga. 150 (356 SE2d 202) (1987). Accordingly, insofar as our earlier judgment is inconsistent with the judgment of the Supreme Court, we vacate our earlier judgment and adopt the judgment of the Supreme Court as our own.

Judgments affirmed in part; reversed in part.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Ben-ham and Beasley, JJ., concur.

*653Decided January 28, 1988.
Darlene Y. Ross, E. Freeman Leverett, John D. Jones, for appellant.
Richard A. Middleton, Eugene C. Brooks IV, for appellees.